       Case 1:19-cv-01659-GSA Document 20 Filed 03/10/21 Page 1 of 3


 1

 2                          UNITED STATES DISTRICT COURT
 3                        EASTERN DISTRICT OF CALIFORNIA
 4
      PAMALA J. MYRICK,                        No. 1:19-cv-01659-GSA
 5
                      Plaintiff,
 6
                                               STIPULATION AND ORDER FOR THE
      v.                                       AWARD OF ATTORNEY FEES
 7
      ANDREW SAUL,                             PURSUANT TO THE EQUAL ACCESS
 8    Commissioner of Social Security,         TO JUSTICE ACT, 28 U.S.C. § 2412(d)
                                               AND COSTS PURSUANT TO 28 U.S.C.
 9                    Defendant.               § 1920
10

11         IT IS HEREBY STIPULATED by and between the parties through their
12
     undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
13

14   attorney fees under the Equal Access to Justice Act (EAJA) in the amount of FIVE
15   THOUSAND THREE HUNDRED TWENTY EIGHT DOLLARS AND FIFTY
16
     SEVEN CENTS ($5,328.57) and costs under 28 U.S.C. § 1920 in the amount of
17

18   FOUR HUNDRED DOLLARS ($400.00). These amounts represent compensation
19   for all legal services rendered and costs incurred on behalf of Plaintiff, to date, by
20
     counsel in connection with this civil action, in accordance with 28 U.S.C.
21

22   §§ 2412(d) and 1920.
23         After the Court issues an order for EAJA fees and expenses to Plaintiff, the
24
     government will consider the matter of Plaintiff’s assignment of EAJA fees and
25

26   expenses to Plaintiff's attorney. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010),
27
     the ability to honor the assignment will depend on whether the fees, expenses are
28
       Case 1:19-cv-01659-GSA Document 20 Filed 03/10/21 Page 2 of 3


 1   subject to any offset allowed under the United States Department of the Treasury’s
 2
     Offset Program. After the order for EAJA fees and expenses is entered, the
 3

 4   government will determine whether they are subject to any offset.

 5         Fees and expenses shall be made payable to Plaintiff, but if the Department
 6
     of the Treasury determines that Plaintiff does not owe a federal debt, then the
 7

 8   government shall cause the payment of fees to be made directly to the Metsker Law
 9   Firm, pursuant to the assignment executed by Plaintiff. Any payments made shall
10
     be delivered to Plaintiff’s counsel.
11

12         This stipulation constitutes a compromise settlement of Plaintiff's request for
13   EAJA attorney fees and expenses, and does not constitute an admission of liability
14
     on the part of Defendant under the EAJA. Payment of the agreed amount shall
15

16   constitute a complete release from, and bar to, any and all claims that Plaintiff
17   and/or Plaintiff's counsel may have relating to EAJA attorney fees and expenses in
18
     connection with this action.
19

20         This award is without prejudice to the rights of Plaintiff's counsel to seek
21
     Social Security Act attorney fees under 42 U.S.C. § 406, subject to the offset
22
     provisions of the EAJA.
23

24

25   Respectfully submitted,
26
27   Dated: March 9, 2021                    /s/ John David Metsker
                                             John David Metsker
28


                                                2
       Case 1:19-cv-01659-GSA Document 20 Filed 03/10/21 Page 3 of 3


 1                                          Attorney for Plaintiff
 2

 3   Dated: March 9, 2021                   /s/ Ellinor Ravenel Coder*
 4                                          ELLINOR RAVENEL CODER
                                            *As authorized via email on
 5                                          March 9, 2021
 6                                          Special Assistant United States Attorney
                                            Attorney for Defendant
 7

 8
                                           ORDER
 9

10          Pursuant to the parties’ stipulation,
11   IT IS SO ORDERED.
12
       Dated:   March 10, 2021                        /s/ Gary S. Austin
13                                             UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                               3
